J-S27014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    RICHARD DENNIS                             :
                                               :
                       Appellant               :   No. 2608 EDA 2018

                 Appeal from the Order Entered August 15, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0003567-2012


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                             FILED OCTOBER 30, 2020

        Appellant, Richard Dennis, appeals from the order denying his petition

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541–9546. We affirm.

        The PCRA court summarized the procedural history of this case as

follows:

               On February 20, 2015, at the conclusion of his bifurcated
        jury trial, [Appellant] was found guilty on the charges of
        Possession of a Firearm by a Person Prohibited,1 Carrying a
        Firearm without a License,2 and carrying a firearm on the streets
        of Philadelphia.3 On April 30, 2015, [Appellant] was sentenced to
        an aggregate period of confinement of 9 to 20 years. On May 10,
        2015, [Appellant] timely filed post-trial motions, which the [c]ourt
        denied on September 21, 2015, after a hearing.

              1   Pursuant to 18 Pa.C.S.A. §6105(a)(1)[.]
              2   Pursuant to 18 Pa.C.S.A. §6106[.]
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S27014-20


              3   Pursuant to 18 Pa.C.S.A. §6108[.]

            On September 21, 2015, [Appellant] timely filed a direct
       appeal to the Superior Court of Pennsylvania, at 3122 EDA 2015,
       which affirmed his judgment of sentence on May 22, 2017.
       [Appellant] did not file a petition for allowance of appeal to the
       Supreme Court of Pennsylvania.

              On September 22, 2017, [Appellant] timely filed the instant
       PCRA petition. On April 23, 2018, the Commonwealth filed a
       motion to dismiss. On May 11, 2018, after a hearing, the [c]ourt
       issued a notice of intent to dismiss pursuant to Rule 907 of the
       Pennsylvania Rules of Criminal Procedure. On August [15],
       2018,[1] the [c]ourt, after a hearing and receiving no response to
       its Rule 907 notice, dismissed [Appellant’s] PCRA petition.

             On September 6, 2018, [Appellant] . . . filed the instant
       appeal to the Superior Court of Pennsylvania.[2] On September
       10, 2018, this [c]ourt filed and served on [Appellant] an Order
       pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate
       Procedure, directing [Appellant] to file and serve a Statement of
       Errors Complained of on Appeal, within twenty-one days of the
       Court’s Order. On September 18, 2018, [Appellant] timely filed
       his Statement of Matters Complained of on Appeal.

              By Order dated June 14, 2019, the Superior Court, finding
       [Appellant’s] original notice of appeal to be deficient, directed
       [Appellant] to show cause why his appeal should not be quashed.
       On June 24, 2019, [Appellant] filed an “Amended Notice of
       Appeal.” On July 11, 2019, this Court filed and served on
       [Appellant] a second Order pursuant to Rule 1925(b) of the
       Pennsylvania Rules of Appellate Procedure, directing [Appellant]
       to file and serve a Statement of Errors Complained of on Appeal,
       within twenty-one days of the [c]ourt’s Order. Although, to date
       [Appellant] has not responded, the [c]ourt accepts [Appellant’s]
       amended notice of appeal was intended to correct the deficiencies
       in his original notice. The [c]ourt, therefore, assumes [Appellant]
____________________________________________


1The order denying Appellant’s PCRA petition was entered on the docket on
August 15, 2018.

2 As will be discussed infra, the timeliness of Appellant’s notice of appeal is
of issue.

                                           -2-
J-S27014-20


       intended to proceed in reliance on his initial statement of matters
       and is thus deemed compliant.

PCRA Court Opinion, 9/26/19, at 1-3.

       Appellant presents the following issues for our review:

       1. Did the court abuse its discretion in dismissing a PCRA, where
       trial counsel was ineffective for failing to request a new trial on
       the basis of inadmissable and irrelevant testimony regarding a
       firearm that was not the firearm in the subject crime was
       presented that was so harmful to require a new trial?

       2. Did the court abuse its discretion in in dismissing a PCRA on
       the basis trial counsel was ineffective in stipulating to operability
       of the firearm?

Appellant’s Brief at 6 (full capitalization omitted).

       Before we may consider any substantive claims raised by Appellant, we

must determine if this appeal is properly before us.       As this Court alerted

Appellant in the rule to show cause, the counseled notice of appeal “fails to

state the date of the order being appealed.”3 Show Cause Order, 6/14/19.

The order further directed Appellant to show cause “why this appeal should

not be quashed as having been taken from a purported order which is not

entered upon the appropriate docket of the lower court.            See Pa.R.A.P.

301(a)(1).”     Id.    In his counseled response to the rule to show cause,

Appellant stated that “counsel had subsequently filed an amended notice of




____________________________________________


3The notice of appeal, which does not include the date of the order being
appealed, is defective. Pa.R.A.P. 904.

                                           -3-
J-S27014-20


appeal with the lower court.” Answer to Rule to Show Cause, 6/24/19, at 1.

Appellant further stated:

             The Commonwealth of Pennsylvania suffers no prejudice
       should this appeal continue as the appropriate Order was ledgered
       on the docketing statement and the court’s Opinion, which has
       already been filed, reflects the Order which was intended to be
       appealed. Any failure to include the date of the Order of the Notice
       of Appeal was a clerical error.

Id. at 1. Appellant attached to his Answer to Rule to Show Cause, as “Exhibit

A,” the amended notice of appeal which stated the following:             “NOTICE IS

HEREBY GIVEN that [Appellant], hereby appeals to the Superior Court of

Pennsylvania from the Order entered in this matter JUNE 15, 2018, denying

the PCRA.” Answer to Rule to Show Cause, 6/24/19, at 4, “Exhibit A.” The

docket reflects that this Amended Notice of Appeal was filed on June 24,

2019.4

       Rule 301 of the Pennsylvania Appellate Rules, provides, in relevant part:

“[N]o order of a court shall be appealable until it has been entered upon the

appropriate docket in the trial court.”          Pa.R.A.P. 301(a)(1).   Furthermore,

Pa.R.A.P 904(e) states: “The notice of appeal shall include a statement that

the order appealed from has been entered on the docket.” We note that “[i]t

is implicit in Pennsylvania Rule of Appellate Procedure 904, which governs the

content of the notice of appeal, that the correct date of the order appealed


____________________________________________


4This Court issued an order discharging the Rule to Show Cause on September
12, 2019, referring the matter to the panel assigned to consider the merits of
the appeal.

                                           -4-
J-S27014-20


should be included in the notice of appeal.” Commonwealth v. Martin, 462

A.2d   859,   860   (Pa.   Super.   1983),   disapproved    on   other   grounds,

Commonwealth v. Graves, 508 A.2d 1198 (Pa. 1986).

       Here, the notice of appeal filed September 6, 2018, does not identify

any docketed order from which the appeal purportedly was taken. On that

basis alone, we could quash this appeal. Additionally, we note that in response

to the rule to show cause, Appellant indicated that he filed an amended notice

of appeal. The amended notice of appeal states that Appellant is appealing

from the order entered on June 15, 2018. A review of the record, however,

reflects no docketed order issued on that date.            Moreover, Appellant’s

amended notice of appeal filed on June 24, 2019, arguably from the August

15, 2018 order, is manifestly untimely. See Pa.R.A.P. 903(a) (notice of appeal

must be filed within 30 days after entry of order on appeal).

       Furthermore, even if we were to overlook these multiple errors and

determine that Appellant intended to appeal the August 15, 2018 order

dismissing his PCRA petition, and had timely appealed, we would conclude

that his claims for relief on appeal lacked merit. The PCRA court’s Pa.R.A.P.

1925(a) opinion thoroughly and accurately addresses Appellant’s issues.

Thus, if we were to reach the merits of Appellant’s claims, we would affirm




                                      -5-
J-S27014-20


the PCRA court’s decision dismissing Appellant’s appeal from the denial of his

PCRA petition.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




____________________________________________


5 The parties are directed to attach a copy of the PCRA Court’s Opinion filed
September 26, 2019, in the event of further proceedings in this matter.

                                           -6-
Circulated 10/21/2020 11:44 AM